            Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK
                               BUFFALO DIVISION
 CHARLES YOUNG,                                  )
                                                 ) CIVIL COMPLAINT
        Plaintiff,                               )
                                                 )
 v.                                              )
                                                 ) Case No. 1:21-cv-234
 CAPITAL MANAGEMENT                              )
 HOLDINGS, LLC, and DEBT                         )
 MANAGEMENT PARTNERS, LLC,                       )
                 .                               ) JURY DEMAND
     Defendants.                                 )


                                       COMPLAINT

       Now come CHARLES YOUNG (“Plaintiff”), complaining as to CAPITAL

MANAGEMENT HOLDINGS, LLC (“CMH”) and DEBT MANAGEMENT PARTNERS,

LLC (“DMP” and, collectively, “Defendants”), as follows:

                                        JURISDICTION

       1.      Subject matter jurisdiction is conferred upon this Court by

28 U.S.C. § 1331, as the action arises under the laws of the United States.

       2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because Defendant

resides in this District.

                                           PARTIES

       3.      Plaintiff is a natural person residing in Hennepin County, Minnesota.

       4.      Defendant CMH is a New York limited liability company with its

principal place of business in this District.



                                                [1]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 2 of 13




       5.     Defendant CMH is a third-party debt collector whose primary purpose is

the collection of defaulted consumer accounts.

       6.     Defendant DMP is a Delaware limited liability company with its principal

place of business at 200 John James Audubon Parkway, Suite 304, Amherst, NY 14228.

Defendant DMP is a purchaser of defaulted consumer accounts.

       7.     Defendant DMP has, as its sole business purpose, the collection of those

defaulted consumer accounts.

                                      BACKGROUND

       8.     Plaintiff obtained a payday loan from “the Cash Store” a/k/a

“Cottonwood Financial.”

       9.     Plaintiff used the proceeds of this loan for personal and household

purposes, such as paying his bills and buying groceries.

       10.    Plaintiff did not use the proceeds of the loan for any business or

commercial purpose.

       11.    Upon information and belief, the amount of the loan was approximately

$2,000.

       12.    After the account went into default, the original creditor sold it.

Defendant DMP purchased the account.

       13.    Upon information and belief, Defendant DMP then hired Defendant CMH

to collect upon the account.

       14.    In the alternative, Defendant DMP sold the account to Defendant CMH

while retaining control over the collection process.

                                            [2]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 3 of 13




       15.    Upon information and belief, the contract between Defendant DMP and

Defendant CMH establishes a principal-agent relationship with DMP being the

principal and CMH being the agent.

       16.    According to Defendant DMP’s website, ”[o]ur Chief Operating Officer is

a 25 year veteran of the collection industry; he has overseen thousands of employees,

managed direct placements from major banks, coordinated purchasing and liquidation

for hedge funds, and has sat on the boards of numerous professional trade

organizations. Overseeing all aspects of account management, he maintains consistency

and quality control at every step of the process.”

       17.    Upon information and belief, Defendant DMP retained the right to control

Defendant CMH’s collection activities, including (but not limited to) by doing the

following:

              a.     Reserving the right to repurchase any account that DMP

                     determines is involved in pending or threatened litigation or that

                     otherwise involves DMP’s interests;

              b.     Requiring CMH to maintain a compliance management system

                     (“CMS”) that meets DMP’s standards;

              c.     Reserving the right to “recall” any and all accounts affected by any

                     failure on the part of CMH to maintain or utilize the CMS;

              d.     Reserving the right to require CMH to immediately withdraw

                     accounts placed with or sold to third party debt collection agencies;



                                           [3]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 4 of 13




              e.     Requiring CMH to maintain recordings of its telephone calls with

                     consumers for three years;

              f.     Requiring CMH to notify DMP of consumer complaints and

                     lawsuits; and

              g.     Requiring CMH to include an identical CMS provision in any

                     contract by which CMH sells accounts further downstream.

      18.     Although Defendant DMP had the right to control Defendant CMH’s

actions, it failed to prevent Defendant CMH from taking the actions described in this

Complaint.

      19.     In fact, Defendant DMP almost exclusively hires third-party debt

collectors that it knows regularly violate the FDCPA.

      20.     On information, reference, and belief, Defendant DMP knew that

Defendant CMH, specifically, regularly violates the FDCPA.

      21.     Defendant DMP knew or should have known of the numerous complaints

that consumers have lodged with the Consumer Financial Protection Bureau (“CFPB”)

regarding Defendant CMH, which also does business under the name “Elite Debt

Brokers,” such as:

              a.     Contacting employer regarding debt and failing to disclose debt

                     collector status. (Complaint No. 3894909);

              b.     Threatening to contact third parties and to personally serve a

                     lawsuit it did not intend to bring. (Complaint No. 3894947);

              c.     Failing to verify debt when requested. (Complaint No. 3865000);

                                           [4]
               Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 5 of 13




         22.    Defendant DMP has known or should have known, since at latest March

of 2019, that Defendant CMH employs a clearly-violative script in all initial voicemails

left for consumers. A copy of this script is attached hereto as Exhibit 1.

         23.    On information and belief, Defendant DMP prefers to hire debt collectors

that it knows commit these types of FDCPA violations because this increases its return

on investment.

         24.    On or about February 11, 2021, Defendant CMH placed a call to Plaintiff.

         25.    This call displayed on Plaintiff’s caller ID as originating from the phone

number “612-348-6000.”

         26.    While his phone was ringing, Plaintiff performed a Google search for the

displayed number and was directed to the website for the Hennepin County District

Court.

         27.    Plaintiff does not ordinarily answer calls from unknown numbers, but he

chose to answer Defendant CMH’s call because it appeared to originate from a

legitimate source.

         28.    When Plaintiff answered the call, the caller introduced herself as “Stacy

Davis” and stated that she was a process server in Hennepin County who was trying to

locate him in order to serve him with papers at either his workplace or his home.

         29.    Plaintiff informed the caller that he was at home, not at work. When the

caller read off what she believed was his home address, Plaintiff informed the caller

that he had moved and no longer lived at that address.



                                             [5]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 6 of 13




       30.    The caller then informed Plaintiff that she could not serve him at a new

address, and she told Plaintiff that he needed to call “the company that filed.”

       31.    The caller also mentioned that she had already spoken with someone

named Kim at Plaintiff’s workplace.

       32.    There are two persons named Kim employed at Plaintiff’s workplace.

One is an HR director, and the other is a business office director.

       33.    The caller stated that she could work with Kim to set up service of

Plaintiff at his workplace.

       34.    Plaintiff later learned from his boss that the representative had in fact

spoken with one of the Kims and had informed her of the existence of the debt.

       35.    The caller’s representation that she had called Plaintiff’s employer caused

Plaintiff substantial stress, worry, and embarrassment, including by inducing him to

fear that further calls or even visits to his employer would be forthcoming.

       36.    The caller then provided Plaintiff with the phone number of “the

company that filed,” namely 1-855-458-1678. The caller also provided Plaintiff with a

purported case number. The caller identified the company that called only as “Global.”

       37.    “Global” and “Global First Group” are false names regularly employed by

Defendant CMH. On reference and belief, neither CMH nor anyone else has registered

either as a business name or as a fictitious name in New York or in Minnesota.

       38.    After this first call concluded, Plaintiff called the number the caller had

provided.



                                            [6]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 7 of 13




       39.    On that call, a representative of “Global”—meaning Defendant CMH—

asked for his case number. When Plaintiff provided it, the representative informed

Plaintiff that “Global” had sent him papers concerning a debt of approximately $2,000.

       40.    On information and belief, Defendant CMH never sent Plaintiff any

papers concerning the debt. Plaintiff has to date received no written communications

from Defendant CMH or any other source concerning the debt.

       41.    The representative also informed Plaintiff that because he had not made

payments on the debt, “the party” had filed “fraud charges.”

       42.    Because the initial call had originated with the Hennepin County District

Court, Plaintiff believed that “Global” had the ability to file criminal fraud charges.

       43.    Plaintiff asked the representative “is there any way to resolve this issue?”

The representative asked whether he could pay $1,800 to settle the debt. Plaintiff stated

that the most he could pay was $800. The representative stated that he could settle the

debt by paying $800 that day and $1,000 on the following Wednesday.

       44.    Plaintiff asked whether, if he made those payments, “Global” could ask

for a dismissal of the matter in court. The representative answered yes.

       45.    Plaintiff stated that in order to make the $800 payment, he would have to

deposit cash at an ATM and asked whether he could call back to make the payment.

The representative told him that he could not because, once the call ended, he would be

served and “Global” would proceed in court.

       46.    Plaintiff therefore remained on the line with the representative while he

drove to an ATM and deposited sufficient cash.

                                            [7]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 8 of 13




       47.    Plaintiff then provided the representative with his debit card number and

the representative processed a payment of $800.

       48.    The representative then said to make sure he made the $1,000 payment or

the settlement would be negated and the charges would go forward.

       49.    The call then ended.

       50.    At no point during either call did anyone Plaintiff spoke to disclose that

he was speaking to a debt collector or that any information collected would be used for

a debt collection purpose.

       51.    The $800 charge displayed on Plaintiff’s bank statement as originating

with “Global First Group.”

       52.    After the call ended, Plaintiff was able to collect his thoughts. He

performed internet research and realized that he had fallen for a “process server scam.”

       53.    Plaintiff worked with his bank to change his debit card number. Plaintiff

attempted to have the bank charge back the $800 as a fraudulent withdrawal, but he

was informed he needed to report the fraud to the police first.

       54.    Plaintiff attempted to report the fraud to the police, but he was told that

he needed to first establish whether “Global First Group” was a legitimate debt

collector.

       55.    Plaintiff therefore called the Hennepin County District Court and learned

that no case had been filed against him regarding a debt.

       56.    Plaintiff therefore called The Cash Store and asked to whom they had sold

his debt. He was informed that his debt was sold to Defendant DMP.

                                           [8]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 9 of 13




       57.    Plaintiff then learned from Defendant DMP’s web portal that his account

had been transferred to “Elite Debt Brokers,” an alias or alter ego 1 of Defendant CMH,

for collection.

       58.    Plaintiff called the number provided for “Elite Debt Brokers” and

informed them that “Global First Group” had pretended to be calling him from the

Hennepin County District Court in order to trick him into paying, and that it had

committed several other illegal acts.

       59.    “Elite Debt Brokers” informed Plaintiff that it would “recall” Plaintiff’s

debt from “Global First Group” and would refund his payment.

       60.    On information and belief, no recall was necessary because the two

entities are one and the same.

       61.    After a few days, the payment was refunded. Plaintiff received, however,

no compensation for the substantial time he expended in investigating his

mistreatment, nor did he receive any compensation for the extreme worry and

embarrassment to which Defendant CMH, as agent for Defendant DMP, exposed him.

       62.    This action follows.




1 If “Elite Debt Brokers” is the “Elite Debt Brokers, LLC” registered in Delaware, then
Elite Debt Brokers, LLC is, on information and belief, functionally the same company as
Defendant CMH. The two entities, on information and belief, share identical boards of
directors, the same officers, and the same employees, as well as bank accounts and
insurance plans. On information and belief, funds earned by either company are
regularly used to pay the expenses of the other and are otherwise comingled and/or
transferred between the companies without regard for consideration.
                                           [9]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 10 of 13




                   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       63.      Plaintiff realleges the paragraphs above as though fully set forth herein.

       64.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA

because he incurred a loans used to provide for his own everyday subsistence.

       65.      Defendant CMH is a “debt collector” as defined by § 1692a(6) of the

FDCPA because the principal purpose of its business is the collection of debts, and

because it uses the instrumentalities of interstate commerce to do so.

       66.      In the alternative, Defendant CMH, is a “debt collector” under § 1692(a)(6)

because it regularly collects or attempt to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.

       67.      Defendant DMP is a “debt collector” as defined by § 1692a(6) of the

FDCPA because the principal purpose of its business is the collection of debts, and

because it uses the instrumentalities of interstate commerce to do so. Specifically, The

sole purpose of DMP is to purchase portfolios of defaulted consumer debts and to

facilitate and profit from the collection of those debts.

       68.      Defendant CMH’s actions directly violated the following provisions of the

FDCPA:

             a. § 1692c(b) by communicating regarding Plaintiff’s debt with an individual

                employed by Plaintiff’s employer, other than as permitted by § 1692b;

             b. § 1692d(6) by placing a telephone call to Plaintiff without a meaningful

                disclosure of CMH’s identity;

             c. § 1692e(7) by falsely stating it had charged Plaintiff with criminal fraud;

                                             [ 10 ]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 11 of 13




             d. § 1692e(5) and § 1692e(10) by falsely representing that CMH had brought

                suit against Plaintiff to secure repayment of the debt;

             e. § 1692e(5), § 1692e(10), § 1692e(13) by falsely stating or threatening that it

                had sent and would continue sending someone to serve Plaintiff;

             f. §§ 1692e(1), 1692e(10) and 1692e, generally, by employing the method

                known as “spoofing” to conceal the true origin of CMH’s call to Plaintiff

                and to make it appear that the call originated from a court;

             g. § 1692e(11) by failing to disclose in the initial communication that the call

                was from a debt collector; that the debt collector was attempting to collect

                a debt; and that any information obtained would be used for that purpose;

             h. § 1692e(14) by using false names including “Global,” “Global First

                Group,” and “Elite Debt Brokers” in place of its true name; and

             i. § 1692g(a) by failing to send any written notice to Plaintiff within five

                days of the initial communication containing the information specified in

                § 1692g(a)(3)–(5).

       46.      Defendant CMH is directly and/or vicariously liable for the actions of its

employees.

       47.      Defendant DMP is liable under the FDCPA because it is a debt collector

and is therefore responsible for Defendant CMH’s actions taken on its behalf to collect

its debts. See Barbato v. Greystone All., LLC, 916 F.3d 260, 261 (3d Cir. 2019) (“[A]n entity

that otherwise meets the ‘principal purpose’ definition cannot avoid the dictates of the

FDCPA merely by hiring a third party to do its collecting.”); see also Mullery v. JTM

                                              [ 11 ]
             Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 12 of 13




Capital Mgmt., Ltd. Liab. Co., No. 18-CV-549, 2019 U.S. Dist. LEXIS 83139, at *9 (W.D.N.Y.

May 16, 2019).

       48.     Further, Defendant DMP is vicariously liable for Defendant CMH’s

actions under traditional agency principles, as Defendant DMP is the principal and

Defendant CMH is the agent, and the latter’s actions were taken within the scope of the

agency relationship.

       49.     Further, if CMH is not an agent of Defendant DMP, then DMP is directly

liable for its own violation of the § 1692c(b) because it communicated, in connection

with the collection of Plaintiff’s debt, with Defendant CMH for a reason other than the

collection of location information as permitted by § 1692b. See Hunstein v. Preferred

Collection & Mgmt. Servs., 994 F.3d 1341 (11th Cir. 2021).

WHEREFORE, Plaintiff prays for judgment as follows:

       a.      Holding Defendants jointly and severally liable for violations of the

       FDCPA;

       b.      Awarding Plaintiff statutory damages of $1,000 as provided under

       15 U.S.C. § 1692k(a)(2)(A);

       c.      Awarding Plaintiff actual damages as provided under 15 U.S.C.

       § 1692k(a)(1);

       d.      Awarding Plaintiff costs and reasonable attorney fees as provided under

       15 U.S.C. § 1692k(a)(3);

       e.      Awarding Plaintiff the costs of this action;

       f.      Awarding any other relief as this Honorable Court deems appropriate.

                                            [ 12 ]
         Case 1:21-cv-00691 Document 1 Filed 05/28/21 Page 13 of 13




A TRIAL BY JURY IS DEMANDED.

Dated: May 29, 2021

                                     By: s/ Geoffrey Parker

                                     Geoffrey Parker (0096049)
                                     HILTON PARKER LLC
                                     10400 Blacklick-Eastern Rd NW, Suite 110
                                     Pickerington, OH 43147
                                     Tel: (614) 992-2277
                                     Fax: (614) 927-5980
                                     gparker@hiltonparker.com
                                     Attorney for Plaintiff Charles Young




                                   [ 13 ]
